PER CURIAM.
Ulysses Drake, Jr., appeals from the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without discussion the trial court’s denial of relief to Drake on all the issues raised in his original motion for postconviction relief. In addition, we affirm the trial court’s denial of relief on the sole issue raised in Drake’s amended motion for postconviction relief because that amended motion was not under oath as required by rule 3.850(c).
However, the trial court should have offered Drake the opportunity to refile his motion under oath. See Anderson v. State, 627 So.2d 1170 (Fla.1993). Therefore, we affirm the trial court’s order without prejudice to Drake’s right to file his amended motion under oath with the trial court within thirty days from the date of issuance of the mandate in this appeal.
PARKER, A.C.J., and FULMER and WHATLEY, JJ., Concur.